Judgment, Supreme Court, New York County (Martin Rettinger, J., at sentence; George Roberts, J., at plea), rendered on August 14, 1984, affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) Appellant has fully served his and has indicated that he does not wish to raise a issue, the only possibly nonfrivolous issue identified by assigned counsel. We have reviewed this record and agree with appellant’s assigned counsel that there are no other nonfrivolous points which could be raised on this appeal. Concur&emdash;Kupferman, J. P., Sullivan, Ross, Kassal and JJ.